


Exhibit 10.19
EMPLOYEE RESTRICTED STOCK UNIT AWARD
granted under the
LPL Financial Holdings Inc.
2010 OMNIBUS EQUITY INCENTIVE PLAN


This agreement (the “Agreement”) evidences the grant of an award by LPL
Financial Holdings Inc., a Delaware corporation (the “Company”), to [•] (the
“Participant”) pursuant to the Company’s 2010 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”). For purposes of this Agreement, the
“Grant Date” shall mean [•], 20[•].
1.
Restricted Stock Unit Award.

The Participant is hereby awarded, pursuant to the Plan and subject to its
terms, a Restricted Stock Unit award (the “Award”) giving the Participant the
conditional right to receive, without payment but subject to the conditions and
limitations set forth in this Agreement and in the Plan, [•] shares of Stock of
the Company (the “Shares”).
2.
Vesting.

(a)    Time-Based Vesting. During the Participant’s Employment, the Award shall
become vested on each of the dates set forth below as to the number of Shares
specified below in respect of such date set forth below.
[•] Shares on and after [•] 20[•];
an additional [•] Shares on and after [•] 20[•]; and
an additional [•] Shares on and after [•] 20[•].
(b)    Termination of Employment. Automatically and immediately upon the
cessation of the Participant’s Employment (i) the unvested portion of the Award
shall terminate, except (A) as may be provided with respect to the vesting and
termination of this Award in any other written agreement between the Company and
the Participant or under the terms of any employee benefit plan or program
sponsored by the Company in which the Participant participates and (B) that upon
a termination of Employment due to the Participant’s death or upon the
Participant’s Retirement any and all unvested Shares will become vested, and
(ii) the vested portion of the Award, if any, shall terminate if the
Participant’s Employment is terminated for Cause.
(c)    Competitive Activity. Automatically and immediately in the event the
Board determines that the Participant was not in compliance with any
non-competition, non-solicitation, non-disclosure, or confidentiality agreement
with the Company or its Affiliates, or, if not subject to such agreement,
engaged in Competitive Activity, the entire Award, whether vested or unvested,
shall terminate.
3.
Delivery of Shares.

Subject to Sections 2(c), 5, 6 and 7 of this Agreement, the Company shall effect
delivery of vested Shares to the Participant (or, in the event of the
Participant’s death, to the person to whom the Award has passed by will or the
laws of descent and distribution) within thirty (30) days of the earliest to
occur of:
(a)    the vesting date described in Section 2(a) applicable to such vested
portion; or
(b)    the Participant’s termination of Employment.
No Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.




--------------------------------------------------------------------------------




4.
Dividends; Other Rights.

The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers Shares to the Participant. The Participant is not entitled
to vote any Shares by reason of the granting of this Award or to receive or be
credited with any dividends declared and payable on any Share prior to the
payment date with respect to such Share. The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award.
5.
Certain Tax Matters.

The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award. In no event shall the Company have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the requirements of
Section 409A.
Notwithstanding anything to the contrary in this Award, if at the time of the
Participant’s termination of Employment, the Participant is a “specified
employee,” as defined below, any and all amounts payable under this Award on
account of such separation from service that constitute deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid on the next business day
following the expiration of such six (6) month period or, if earlier, upon the
Participant’s death; except (A) to the extent of amounts that do not constitute
a deferral of compensation within the meaning of Treasury Regulation Section
1.409A-1(b) or (B) other amounts or benefits that are not subject to the
requirements of Section 409A.
For purposes of this Award, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury Regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Company to be a specified employee under
Treasury Regulation Section 1.409A-1(i).
6.
Covered Transaction.

In the event of a Covered Transaction, the Administrator may require that any
amounts delivered, exchanged, or otherwise paid in respect of the outstanding
and then unvested portion of the Award be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.    
7.
Withholding.

No Shares will be delivered pursuant to this Award unless and until the
Participant shall have remitted to the Company in cash or by check an amount
sufficient to satisfy any federal, state or local withholding tax requirements
or tax payments, or shall have made other arrangements satisfactory to the
Administrator with respect to such taxes. The Administrator may, in its sole
discretion, hold back Shares from an award or permit the Participant to tender
previously owned shares of Stock in satisfaction of tax withholding or tax
payment requirements (but not in excess of the applicable minimum statutory
withholding rate).
8.
Nontransferability.

Neither this Award nor any rights with respect thereto may be sold, assigned,
transferred (other than by will or the applicable laws of descent and
distribution), pledged or otherwise encumbered, except as the Administrator may
otherwise determine.
9.
Effect on Employment Rights.

This Award shall not confer upon the Participant any right to be retained in the
employ or service of the Company or any of its Affiliates and shall not affect
in any way the right of the Company or any of its Affiliates to terminate the
Participant’s Employment at any time.




--------------------------------------------------------------------------------




10.
Governing Law.

This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
11.
Repurchase by Company.

If the Participant’s Employment is terminated by reason of Cause, in the event
the Board determines that the Participant has not complied with any
non-competition, non-solicitation, non-disclosure, or confidentiality agreement
with the Company or its Affiliates, or in the event the Board determines that
the Participant has engaged in Competitive Activity during Employment or the one
year period following termination of the Participant’s Employment, the Company
may repurchase from the Participant the Shares received by the Participant under
this Award and then held by the Participant without consideration. If the
Participant no longer holds the Shares, the Board may require the Participant
remit or deliver to the Company (1) the amount of any gain realized upon the
sale of any Shares under this Award, (2) any consideration received upon the
exchange of any Shares under this Award (or to the extent that such
consideration was not received in the form of cash, the cash equivalent thereof
valued at the time of the exchange) and (3) to the extent that the Shares were
transferred by gift or without consideration, the value of the Shares determined
at the time of gift or transfer.
12.
Provisions of the Plan.

This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference. A copy of the Plan as in effect on the
date of the grant of the Award has been furnished to the Participant. By
accepting all or any part of the Award, the Participant agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of this Agreement shall
control.
13.
Definitions.

The initially capitalized terms Participant and Grant Date shall have the
meanings set forth on the first page of this Agreement; initially capitalized
terms not otherwise defined herein shall have the meaning provided in the Plan,
and, as used herein, the following term shall have the meaning set forth below:
“Retirement” shall mean termination of Employment other than for Cause following
(a) attainment of age 65 and completion of five (5) years of continuous service
with the Company, or (b) attainment of age 55 and completion of ten (10) years
of continuous service with the Company.
14.
General.

For purposes of this Agreement and any determinations to be made by the
Administrator, the determinations of the Administrator shall be binding upon the
Participant and any transferee.


[Signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.


                            
LPL FINANCIAL HOLDINGS INC.




By:___________________________
Name:     
Title:    


Dated:


Acknowledged and Agreed:




By_______________________
[Participant’s Name]












